Loring, J.
[After the foregoing statement of the case.] The rulings were sufficiently favorable to the defendant.
1. The case made out in evidence was not one which called for a ruling that it was enough to prove that the things written *399were in substance true, as laid down in Conner v. Standard Publishing Co. 183 Mass. 474.
2. The defendant was not entitled to a ruling that the libellous statements were as matter of law proved to have been substantially true. All that was proved to be true was that a complaint had been lodged against the plaintiff, charging him with larceny of less than $100 from the town of Wellesley, and that a warrant had issued on that complaint. The defendant did not prove the truth of the statements (1) that the plaintiff had been arrested; (2) that he was accused of taking town money for work he did not do; (3) that he was placed in custody about 8.30 this evening [i. e. on the evening of June 28] and was soon bailed; (4) that according to the allegations of the complainant (Chief of Police Kingsbury) Monaghan received pay for work he did not perform; (5) that “ It is alleged that Monaghan charged the town for a hitch of the latter character on March 23 that he did not make, but for which he was paid. The amount involved, it is understood, is less than $100. Whether any attempt to name any other date will be made on the part of the government is not stated.”
3. The statement offered as a retraction was as matter of law not a retraction of what we have already pointed out to have been libellous statements not proved to be true. It is not necessary to consider what would have been the consequences if the statement which the defendant offered to publish had been a retraction.

Exceptions overruled.